Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 22 and 26-28 are all the claims.
2.	The preliminary amendment to the specification of 8/31/2020 is entered.
3.	Claims 22 and 26-28 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 6/22/2020, 6/22/2020 and 4/27/2022 have been considered. The initialed and dated 1449 forms are attached.

Drawings
5.	The drawings filed on 6/22/2020 are accepted by the Examiner.

Specification
6.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween, Tris, BiaCore 200, Milliplex, SepMate, FACSCanto, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

b) The abstract of the disclosure is objected to because it defines the invention as being “new”.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Examiner’s summary of search findings and analysis
Issued patents:
SEQ ID NO: 51:

    PNG
    media_image1.png
    105
    528
    media_image1.png
    Greyscale

SEQ ID NO: 52

    PNG
    media_image2.png
    202
    503
    media_image2.png
    Greyscale

SEQ ID NO: 61

    PNG
    media_image3.png
    105
    489
    media_image3.png
    Greyscale

Pending patents:
SEQ ID NO: 51:

    PNG
    media_image4.png
    175
    485
    media_image4.png
    Greyscale


SEQ ID NO: 52

    PNG
    media_image5.png
    101
    494
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    176
    503
    media_image6.png
    Greyscale

SEQ ID NO:  61

    PNG
    media_image7.png
    179
    488
    media_image7.png
    Greyscale


Published application
SEQ ID NO: 51

    PNG
    media_image8.png
    197
    495
    media_image8.png
    Greyscale


SEQ ID NO:52

    PNG
    media_image9.png
    350
    520
    media_image9.png
    Greyscale

SEQ ID NO: 61

    PNG
    media_image10.png
    193
    479
    media_image10.png
    Greyscale


The following applications are not effective art: 20170151344 (USPN 10195209; 15/363786) or 20190099431 (16/216795; ABD)> Each of the reference teaches the PD1 antibody having a heavy chain amino acid sequence of SEQ ID NO:91 or 92, and a light chain amino acid sequence of SEQ ID NO:93, used in this Example. SEQ ID NO:91 or 92 correspond to SEQ ID NO: 51 or 52, and SEQ ID NO: 93 corresponds to ESQ ID NO: 61. The specification does not teach NSCLC.
The following applications are not effective art as of their filings dates and the shared named inventors: 20180072810 (USPN 9914783; 15/704296) or 20180148513 (15/875,970; ABD) or 20200040098 (USPN 10730953; 16/660,634). 

The following applications are not effective art as of their priority filings dates because the priority documents do not contain the anti-PD-1 antibody sequences of the instant claims: 20190105328 (USPN 11045480; 16/219450) or 20170151343 (USPN 10188660; 15/363715) or 20190105329 (16/219,547; ABD).
Each of the references teaches at [0494] The results shown in FIG. 22C highlight the improved activity when anti-huLRRC15 ADCs (e.g., huM25-vcMMAE-E2) are administered adjunctive to anti-PD-1 targeted agents, such as an anti-PD-1 antibody, in vivo, for CI-H1650 NSCLC cancer cells (5 million) implanted subcutaneously into SCID/Beige mice. Exemplary anti-PD-1 antibodies include those described in U.S. provisional application No. 62/394,314, such as the anti-PD-1 antibody having a heavy chain amino acid sequence of SEQ ID NO:91 or 92, and a light chain amino acid sequence of SEQ ID NO:93, used in this Example. SEQ ID NO:91 or 92 correspond to SEQ ID NO: 51 or 52, and SEQ ID NO: 93 corresponds to ESQ ID NO: 61.

The following applications are not effective art as of their filings dates and the applications are abandoned: 20190336496 (16/277,091; ABD) and (17/457,837; ABD).

The following applications are not effective art as of their filings dates: 20210107969 (16/925,068)

The following applications are not effective art as of their filings dates: 20210107969 (17/432,412)

Allowable Subject Matter
7.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
8.	Claims 22 and 26-28 are in condition for allowance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643